Affirmed and Memorandum Opinion filed March 12, 2009







Affirmed
and Memorandum Opinion filed March 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00239-CR
____________
 
JASON EDWARD HEARD,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District
Court
Harris County, Texas
Trial Court Cause No.
1080419
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offense of aggravated sexual assault
of a child.  On March 25, 2008, the trial court sentenced appellant to
confinement for twenty years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  Appellant requested a
copy of the record and this court issued an order on October 23, 2008,
requesting the District Clerk=s office to forward a copy of the record to appellant. 
Appellant received the record on October 30, 2008.  We set appellant=s pro se response due on December 1,
2008.  Appellant requested and was granted two extensions until February 9,
2009.  No further extensions have been requested and no pro se response has
been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005)
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
 
Panel consists of Justices Yates, Guzman, and
Sullivan. 
Do Not Publish C Tex. R. App. P.
47.2(b).